IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


DENNIS LEE WEAVER,                       : No. 99 MM 2016
                                         :
                  Petitioner             :
                                         :
                                         :
            v.                           :
                                         :
                                         :
COURT OF COMMON PLEAS OF                 :
PERRY COUNTY, PENNSYLVANIA,              :
                                         :
                  Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 26th day of September, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and the Motion

for Appointment of Counsel are DENIED.